        Case 3:19-cr-00338-MEM Document 42 Filed 10/06/20 Page 1 of 4


               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :      Criminal No. 3:19-CR-00338
                                              :
             v.                               :      (Judge Mannion)
                                              :
MARK ERIC ICKER                               :      (Electronically Filed)



     MOTION TO INCLUDE DESIGNATION RECOMMENDATION FOR
                   THE BUREAU OF PRISONS


       The defendant, Mark Eric Icker, by his attorney, Frederick W. Ulrich,

Esquire, of the Federal Public Defender’s Office, respectfully requests Your Honor

to include a designation recommendation for Bureau of Prisons based on the

following:

1.     Mr. Icker pleaded guilty to depriving constitutional rights under color of

state law, in violation of 18 U.S.C. § 242.

2.     In July 2020, Your Honor sentenced Mr. Icker to, among other things, serve

a 180-month term of imprisonment.

3.     During sentencing, counsel did not request a designation recommendation

and thus one was not included in the judgment. See (Doc. 21 at 2).

4.     Thereafter, the Bureau of Prisons (“BOP”) designated Mr. Icker to surrender

for service of his sentence at the Federal Correctional Institution at Oakdale,

Louisiana. See (Ex. “A” BOP designation).
        Case 3:19-cr-00338-MEM Document 42 Filed 10/06/20 Page 2 of 4


5.    The BOP’s policy statement respecting designation obligates it to consider,

among other things, the recommendation of the sentencing court. See BOP Prog.

Stmt. 5100.08 at Intro. & ch. 2, p. 3.

6.    Likewise, Section 3621(b)(4) of the Sentencing Reform Act of 1984, 18

U.S.C. § 3621(b)(4) requires that the BOP consider the recommendation of the

sentencing court when designating a place of confinement.

7.    And Section 601 of the First Step Act, which amended Section 3621(b),

provides that the BOP, to the extent practicable, place a prisoner within 500 miles

of his or her primary residence. See 18 U.S.C. § 3621(b).

8.    Mr. Icker’s primary residence has been in Throop, Pennsylvania. See (PSR

at ¶ 120).

9.    As important, Mr. Icker’s daughter resides in Dickson City, his mother in

Sterling, and his father in Throop, Pennsylvania. See (PSR at ¶¶ 117, 119 & 120).

10.   Mr. Icker’s mother suffers from health issues that would make traveling to

Louisiana difficult, if not impossible.

11.   The current designation would also preclude Mr. Icker from seeing his

daughter.

12.   Based on Mr. Icker’s significant family ties to northeastern Pennsylvania, he

requests that Your Honor recommend that the BOP designate him to the Federal

Correctional Center at Allenwood, Pennsylvania.

13.   Assistant United States Attorney, Michelle L. Olshefski, Esquire, concurs in

this recommendation.
       Case 3:19-cr-00338-MEM Document 42 Filed 10/06/20 Page 3 of 4




      For these reasons, the defendant, Mark Eric Icker, respectfully requests Your

Honor to issue a designation recommendation to the BOP.

                                          Respectfully submitted,

Date: October 6, 2020                     /s/ Frederick W. Ulrich
                                          FREDERICK W. ULRICH, ESQ.
                                          Asst. Federal Public Defender
                                          Attorney ID# PA44855
                                          100 Chestnut Street, Suite 306
                                          Harrisburg, PA 17101
                                          Tel. No. 717-782-2237
                                          Fax No. 717-782-3881
                                          fritz_ulrich@fd.org
                                          Attorney for Mark Eric Icker
        Case 3:19-cr-00338-MEM Document 42 Filed 10/06/20 Page 4 of 4


                         CERTIFICATE OF SERVICE


      I, Frederick W. Ulrich, Esquire, of the Federal Public Defender’s Office,

certify that I served a copy of the foregoing MOTION TO INCLUDE

DESIGNATION RECOMMENDATION FOR THE BUREAU OF PRISONS

by Electronic Case Filing to the following:


      Michelle L. Olshefski, ESQUIRE
      U.S. Attorney’s Office
      235 N. Washington Ave, Ste 311
      Scranton, PA 18501
      michelle.olshefski@usdoj.gov




                                          Respectfully submitted,

Date: October 6, 2020                     /s/ Frederick W. Ulrich
                                          FREDERICK W. ULRICH, ESQ.
                                          Asst. Federal Public Defender
                                          Attorney ID# PA44855
                                          100 Chestnut Street, Suite 306
                                          Harrisburg, PA 17101
                                          Tel. No. 717-782-2237
                                          Fax No. 717-782-3881
                                          fritz_ulrich@fd.org
                                          Attorney for Mark Eric Icker
